EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the notice of Allowability of 04/18/2022, an oversight  in the wording of claim 1 was noted. Solely to correct this situation, this Corrected Notice of allowability is submitted.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John C. Serio on 03/28/2022.

The application has been amended as follows: 
In the claims:

In claim 1, before: “recombinant”, please insert:
-- A --.

In claim 1, line 6, after “N103R,”, please insert:
-- relative to a wildtype CTB amino acid sequence (SEQ ID NO: 18), --.

In claim 1, delete lines 7-10 and replace them with the following:
-- a peptide spacer selected from the group consisting of SSG (SEQ ID NO: 5),
SSGGG (SEQ ID NO: 6), SGG (SEQ ID NO: 7), GGSGG (SEQ ID NO: 8), GGGGS (SEQ ID NO: 9), SSGGGSGGSSG (SEQ ID NO: 10), GGSGGTSGGGSG (SEQ ID NO: 11 ), SGGTSGGGGSGG (SEQ ID NO: 12), GGSGGTSGGGGSGG (SEQ ID NO: 13), SSGGGSGGSSG (SEQ ID NO: 14), SSGGGGSGGGSSG (SEQ ID NO: 15), SSGGGSGGSSGGG (SEQ ID NO: 16), and SSGGGGSGGGSSGGG (SEQ ID NO: 17), and --.

The allowed claims are: 1-4, 7-9, 24, and 30.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant
amended the claims and submitted a Terminal Disclaimer over the U.S. Patent
10,736,984, which was considered by Examiner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647